

117 HR 2852 IH: New Opportunities to Expand Healthy Air Using Sustainable Transportation Act of 2021
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2852IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Mr. Rush introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Oversight and Reform, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote the domestic manufacture and use of advanced, fuel-efficient vehicles and zero-emission vehicles, encourage electrification of the transportation sector, create jobs, and improve air quality, and for other purposes.1.Short titleThis Act may be cited as the New Opportunities to Expand Healthy Air Using Sustainable Transportation Act of 2021 or the NO EXHAUST Act of 2021. IElectric Vehicle Infrastructure101.DefinitionsIn this title:(1)Electric vehicle supply equipmentThe term electric vehicle supply equipment means any conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.(2)SecretaryThe term Secretary means the Secretary of Energy.(3)Underserved or disadvantaged communityThe term underserved or disadvantaged community means—(A)a community located in a ZIP code that includes a census tract that is identified as—(i)a low-income community; or(ii)a community of color; (B)a community in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, or youth; or(C)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors.102.Electric vehicle supply equipment rebate program(a)Rebate programNot later than January 1, 2022, the Secretary shall establish a rebate program to provide rebates for covered expenses associated with publicly accessible electric vehicle supply equipment (in this section referred to as the rebate program).(b)Rebate program requirements(1)Eligible entitiesA rebate under the rebate program may be made to an individual, a State, local, Tribal, or Territorial government, a private entity, a not-for-profit entity, a nonprofit entity, or a metropolitan planning organization.(2)Eligible equipment(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of electric vehicle supply equipment that is eligible for the rebate program.(B)UpdatesThe Secretary may, by regulation, add to, or otherwise revise, the list of electric vehicle supply equipment under subparagraph (A) if the Secretary determines that such addition or revision will likely lead to—(i)greater usage of electric vehicle supply equipment;(ii)greater access to electric vehicle supply equipment by users; or(iii)an improved experience for users of electric vehicle supply equipment, including accessibility in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(C)Location requirementTo be eligible for the rebate program, the electric vehicle supply equipment described in subparagraph (A) shall be installed—(i)in the United States;(ii)on property—(I)owned by the eligible entity under paragraph (1); or(II)on which the eligible entity under paragraph (1) has authority to install electric vehicle supply equipment; and(iii)at a location that is—(I)a multi-unit housing structure;(II)a workplace;(III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day.(3)Application(A)In generalAn eligible entity under paragraph (1) may submit to the Secretary an application for a rebate under the rebate program. Such application shall include—(i)the estimated cost of covered expenses to be expended on the electric vehicle supply equipment that is eligible under paragraph (2);(ii)the estimated installation cost of the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location, including the integer number of degrees, minutes, and seconds, where such electric vehicle supply equipment is to be installed, and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace;(III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(iv)the technical specifications of such electric vehicle supply equipment, including the maximum power voltage and amperage of such equipment; (v)an identification of any existing electric vehicle supply equipment that—(I) is available to the public for a minimum of 12 hours per day; and(II)is not further than 50 miles from the global positioning system location identified under clause (iii); and(vi)any other information determined by the Secretary to be necessary for a complete application.(B)Review processThe Secretary shall review an application for a rebate under the rebate program and approve an eligible entity under paragraph (1) to receive such rebate if the application meets the requirements of the rebate program under this subsection.(C)Notification to eligible entityNot later than 1 year after the date on which the eligible entity under paragraph (1) applies for a rebate under the rebate program, the Secretary shall notify the eligible entity whether the eligible entity will be awarded a rebate under the rebate program following the submission of additional materials required under paragraph (5).(4)Rebate amount(A)In generalExcept as provided in subparagraph (B), the amount of a rebate made under the rebate program for each charging unit shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$2,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$4,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$100,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(B)Rebate amount for replacement equipmentA rebate made under the rebate program for replacement of pre-existing electric vehicle supply equipment at a single location shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$1,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$2,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$25,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(5)Disbursement of rebate(A)In generalThe Secretary shall disburse a rebate under the rebate program to an eligible entity under paragraph (1), following approval of an application under paragraph (3), if such entity submits the materials required under subparagraph (B).(B)Materials required for disbursement of rebateNot later than one year after the date on which the eligible entity under paragraph (1) receives notice under paragraph (3)(C) that the eligible entity has been approved for a rebate, such eligible entity shall submit to the Secretary the following—(i)a record of payment for covered expenses expended on the installation of the electric vehicle supply equipment that is eligible under paragraph (2);(ii)a record of payment for the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location of where such electric vehicle supply equipment was installed and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace; (III)a commercial location; or(IV)open to the public for a minimum of 12 hours per day;(iv)the technical specifications of the electric vehicle supply equipment that is eligible under paragraph (2), including the maximum power voltage and amperage of such equipment; and(v)any other information determined by the Secretary to be necessary.(C)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible entity under paragraph (1) shall enter into an agreement with the Secretary to maintain the electric vehicle supply equipment that is eligible under paragraph (2) in a satisfactory manner for not less than 5 years after the date on which the eligible entity under paragraph (1) receives the rebate under the rebate program.(D)ExceptionThe Secretary shall not disburse a rebate under the rebate program if materials submitted under subparagraph (B) do not meet the same global positioning system location and technical specifications for the electric vehicle supply equipment that is eligible under paragraph (2) provided in an application under paragraph (3).(6)Multi-port chargersAn eligible entity under paragraph (1) shall be awarded a rebate under the rebate program for covered expenses relating to the purchase and installation of a multi-port charger based on the number of publicly accessible charging ports, with each subsequent port after the first port being eligible for 50 percent of the full rebate amount.(7)Networked direct current fast chargingOf amounts appropriated to carry out the rebate program, not more than 40 percent may be used for rebates of networked direct current fast charging equipment.(8)Hydrogen fuel cell refueling infrastructureHydrogen refueling equipment shall be eligible for a rebate under the rebate program as though it were networked direct current fast charging equipment. All requirements related to public accessibility of installed locations shall apply.(9)ReportNot later than 3 years after the first date on which the Secretary awards a rebate under the rebate program, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report of the number of rebates awarded for electric vehicle supply equipment and hydrogen fuel cell refueling equipment in each of the location categories described in paragraph (2)(C)(iii).(c)DefinitionsIn this section:(1)Covered expensesThe term covered expenses means an expense that is associated with the purchase and installation of electric vehicle supply equipment, including—(A)the cost of electric vehicle supply equipment;(B)labor costs associated with the installation of such electric vehicle supply equipment, only if wages for such labor are paid at rates not less than those prevailing on similar labor in the locality of installation, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act);(C)material costs associated with the installation of such electric vehicle supply equipment, including expenses involving electrical equipment and necessary upgrades or modifications to the electrical grid and associated infrastructure required for the installation of such electric vehicle supply equipment;(D)permit costs associated with the installation of such electric vehicle supply equipment; and(E)the cost of an on-site energy storage system.(2)Electric vehicleThe term electric vehicle means a vehicle that derives all or part of its power from electricity.(3)Multi-port chargerThe term multi-port charger means electric vehicle supply equipment capable of charging more than one electric vehicle.(4)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 208 volts.(5)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts and is enabled to connect to a network to facilitate data collection and access.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2031.103.Model building code for electric vehicle supply equipment(a)ReviewThe Secretary shall review proposed or final model building codes for—(1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and(2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) into residential and commercial buildings.(b)Technical assistanceThe Secretary shall provide technical assistance to stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests to facilitate understanding of the model code and best practices for adoption by jurisdictions.104.Electric vehicle supply equipment coordination(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Assistant Secretary of the Office of Electricity Delivery and Energy Reliability (including the Smart Grid Task Force), shall convene a group to assess progress in the development of standards necessary to—(1)support the expanded deployment of electric vehicle supply equipment;(2)develop an electric vehicle charging network to provide reliable charging for electric vehicles nationwide, taking into consideration range anxiety and the location of charging infrastructure to ensure an electric vehicle can travel throughout the United States without losing a charge; and(3)ensure the development of such network will not compromise the stability and reliability of the electric grid.(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall provide to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate a report containing the results of the assessment carried out under subsection (a) and recommendations to overcome any barriers to standards development or adoption identified by the group convened under such subsection.105.State consideration of electric vehicle charging(a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is further amended by adding at the end the following:(22)Electric vehicle charging programs(A)In generalEach State shall consider measures to promote greater electrification of the transportation sector, including—(i)authorizing measures to stimulate investment in and deployment of electric vehicle supply equipment and to foster the market for electric vehicle charging;(ii)authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to load management, programs, or investments associated with the integration of electric vehicle supply equipment into the grid; and(iii)allowing a person or agency that owns and operates an electric vehicle charging facility for the sole purpose of recharging an electric vehicle battery to be excluded from regulation as an electric utility pursuant to section 3(4) when making electricity sales from the use of the electric vehicle charging facility, if such sales are the only sales of electricity made by the person or agency.(B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.. (b)Obligations To consider and determine(1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(9)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (22) of section 111(d).(B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (22) of section 111(d)..(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (22) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph..(3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(i)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (22) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection—(1)the State has implemented for such utility the standard concerned (or a comparable standard);(2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility;(3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility; or(4)the State has taken action to implement incentives or other steps to strongly encourage the deployment of electric vehicles..(4)Prior and pending proceedingsSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended by adding at the end the following: In the case of the standard established by paragraph (22) of section 111(d), the reference contained in this section to the date of the enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraph (22).. 106.State energy plans(a)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—(1)in paragraph (16), by striking ; and and inserting a semicolon;(2)by redesignating paragraph (17) as paragraph (18); and(3)by inserting after paragraph (16) the following:(17)a State energy transportation plan developed in accordance with section 368; and.(b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended to read as follows:(f)Authorization of appropriations(1)State energy conservation plansFor the purpose of carrying out this part, there are authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2031.(2)State energy transportation plansIn addition to the amounts authorized under paragraph (1), for the purpose of carrying out section 368, there are authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2031..(c)State energy transportation plans(1)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is further amended by adding at the end the following:368.State energy transportation plans(a)In generalThe Secretary may provide financial assistance to a State to develop a State energy transportation plan, for inclusion in a State energy conservation plan under section 362(d), to promote the electrification of the transportation system, reduced consumption of fossil fuels, and improved air quality.(b)DevelopmentA State developing a State energy transportation plan under this section shall carry out this activity through the State energy office that is responsible for developing the State energy conservation plan under section 362.(c)ContentsA State developing a State energy transportation plan under this section shall include in such plan a plan to—(1)deploy a network of electric vehicle supply equipment to ensure access to electricity for electric vehicles, including commercial vehicles, to an extent that such electric vehicles can travel throughout the State without running out of a charge; and(2)promote modernization of the electric grid, including through the use of renewable energy sources to power the electric grid, to accommodate demand for power to operate electric vehicle supply equipment and to utilize energy storage capacity provided by electric vehicles, including commercial vehicles.(d)CoordinationIn developing a State energy transportation plan under this section, a State shall coordinate, as appropriate, with—(1)State regulatory authorities (as defined in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602));(2)electric utilities;(3)regional transmission organizations or independent system operators;(4)private entities that provide electric vehicle charging services;(5)State transportation agencies, metropolitan planning organizations, and local governments;(6)electric vehicle manufacturers;(7)public and private entities that manage vehicle fleets; and(8)public and private entities that manage ports, airports, or other transportation hubs.(e)Technical assistanceUpon request of the Governor of a State, the Secretary shall provide information and technical assistance in the development, implementation, or revision of a State energy transportation plan.(f)Electric vehicle supply equipment definedFor purposes of this section, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle..(2)Conforming amendmentThe table of sections for part D of title III of the Energy Policy and Conservation Act is further amended by adding at the end the following:Sec. 368. State energy transportation plans..107.Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended—(1)in subsection (a)(6)—(A)in subparagraph (A), by inserting , including ground support equipment at ports before the semicolon;(B)in subparagraph (E), by inserting and vehicles before the semicolon;(C)in subparagraph (H), by striking and at the end;(D)in subparagraph (I)—(i)by striking battery chargers,; and(ii)by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(J)installation of electric vehicle supply equipment for recharging plug-in electric drive vehicles, including such equipment that is accessible in rural and urban areas and in underserved or disadvantaged communities and such equipment for medium- and heavy-duty vehicles, including at depots and in-route locations;(K)multi-use charging hubs used for multiple forms of transportation;(L)medium- and heavy-duty vehicle smart charging management and refueling;(M)battery recycling and secondary use, including for medium- and heavy-duty vehicles; and(N)sharing of best practices, and technical assistance provided by the Department to public utilities commissions and utilities, for medium- and heavy-duty vehicle electrification.;(2)in subsection (b)—(A)in paragraph (3)(A)(ii), by inserting , components for such vehicles, and charging equipment for such vehicles after vehicles; and(B)in paragraph (6), by striking $90,000,000 for each of fiscal years 2008 through 2012 and inserting $2,000,000,000 for each of fiscal years 2022 through 2031;(3)in subsection (c)—(A)in the header, by striking Near-Term and inserting Large-Scale; and(B)in paragraph (4), by striking $95,000,000 for each of fiscal years 2008 through 2013 and inserting $2,500,000,000 for each of fiscal years 2022 through 2031; and(4)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)PriorityIn providing grants under subsections (b) and (c), the Secretary shall give priority consideration to applications that contain a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair that is financed, in whole or in part, by a grant provided under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code (and the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code)..108.Federal fleets(a)Minimum Federal fleet requirementSection 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended—(1)in subsection (a), by adding at the end the following:(3)The Secretary, in consultation with the Administrator of General Services, shall ensure that in acquiring medium- and heavy-duty vehicles for a Federal fleet, a Federal entity shall acquire zero-emission vehicles to the maximum extent feasible.;(2)by striking subsection (b) and inserting the following:(b)Percentage requirements(1)In general(A)Light-duty vehiclesBeginning in fiscal year 2025, 100 percent of the total number of light-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles, of which—(i)at least 50 percent shall be zero-emission vehicles or plug-in hybrids in fiscal years 2025 through 2034;(ii)at least 75 percent shall be zero-emission vehicles or plug-in hybrids in fiscal years 2035 through 2049; and(iii)100 percent shall be zero-emission vehicles in fiscal year 2050 and thereafter.(B)Medium- and heavy-duty vehiclesThe following percentages of the total number of medium- and heavy-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles:(i)At least 20 percent in fiscal years 2025 through 2029.(ii)At least 30 percent in fiscal years 2030 through 2039.(iii)At least 40 percent in fiscal years 2040 through 2049.(iv)At least 50 percent in fiscal year 2050 and thereafter.(2)ExceptionThe Secretary, in consultation with the Administrator of General Services where appropriate, may permit a Federal entity to acquire for a Federal fleet a smaller percentage than is required in paragraph (1) for a fiscal year, so long as the aggregate percentage acquired for each class of vehicle for all Federal fleets in the fiscal year is at least equal to the required percentage.(3)DefinitionsIn this subsection:(A)Federal fleetThe term Federal fleet means a fleet of vehicles that are centrally fueled or capable of being centrally fueled and are owned, operated, leased, or otherwise controlled by or assigned to any Federal executive department, military department, Government corporation, independent establishment, or executive agency, the United States Postal Service, the Congress, the courts of the United States, or the Executive Office of the President. Such term does not include—(i)motor vehicles held for lease or rental to the general public;(ii)motor vehicles used for motor vehicle manufacturer product evaluations or tests;(iii)law enforcement vehicles;(iv)emergency vehicles; or(v)motor vehicles acquired and used for military purposes that the Secretary of Defense has certified to the Secretary must be exempt for national security reasons.(B)FleetThe term fleet means—(i)20 or more light-duty vehicles, located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000; or(ii)10 or more medium- or heavy-duty vehicles, located at a Federal facility or located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000.; and(3)in subsection (f)(2)(B)—(A)by striking , either; and(B)in clause (i), by striking or and inserting and.(b)Federal fleet conservation requirementsSection 400FF(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374e) is amended—(1)in paragraph (1)—(A)by striking 18 months after the date of enactment of this section and inserting 12 months after the date of enactment of the NO EXHAUST Act of 2021;(B)by striking 2010 and inserting 2022; and(C)by striking and increase alternative fuel consumption and inserting , increase alternative fuel consumption, and reduce vehicle greenhouse gas emissions; and(2)by striking paragraph (2) and inserting the following:(2)GoalsThe goals of the requirements under paragraph (1) are that each Federal agency shall—(A)reduce fleet-wide per-mile greenhouse gas emissions from agency fleet vehicles, relative to a baseline of emissions in 2015, by—(i)not less than 30 percent by the end of fiscal year 2025;(ii)not less than 50 percent by the end of fiscal year 2030; and(iii)100 percent by the end of fiscal year 2050; and(B)increase the annual percentage of alternative fuel consumption by agency fleet vehicles as a proportion of total annual fuel consumption by Federal fleet vehicles, to achieve—(i)25 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2025;(ii)50 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2035; and(iii)at least 85 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2050..IIElectric Vehicles for Underserved Communities201.Expanding access to electric vehicles in underserved and disadvantaged communities(a)In general(1)AssessmentThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located throughout the United States.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under paragraph (1), which shall—(A)describe the state of deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located in urban, suburban, and rural areas, including description of—(i) the state of deployment of electric vehicle charging infrastructure that is—(I)publicly accessible;(II)installed in or available to occupants of public and affordable housing;(III)installed in or available to occupants of multi-unit dwellings;(IV)available to public sector and commercial fleets;(V)installed in or available at places of work;(ii)policies, plans, and programs that cities, States, utilities, and private entities are using to encourage greater deployment and usage of electric vehicles and the associated electric vehicle charging infrastructure, including programs to encourage deployment of publicly accessible electric vehicle charging stations and electric vehicle charging stations available to residents in publicly owned and privately owned multi-unit dwellings;(iii)ownership models for Level 2 charging stations and DC FAST charging stations located in residential multi-unit dwellings, commercial buildings, and publicly accessible areas; (iv)mechanisms for financing electric vehicle charging stations; and(v)rates charged for the use of Level 2 charging stations and DC FAST charging stations;(B)identify current barriers to expanding deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including barriers to expanding deployment of publicly accessible electric vehicle charging infrastructure;(C)identify the potential for, and barriers to, recruiting and entering into contracts with locally owned small and disadvantaged businesses, including women and minority-owned businesses, to deploy electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas;(D)compile and provide an analysis of best practices and policies used by State and local governments, nonprofit organizations, and private entities to increase deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including best practices and policies relating to—(i)public outreach and engagement; (ii)increasing deployment of publicly accessible electric vehicle charging infrastructure; and(iii)increasing deployment of electric vehicle charging infrastructure in publicly owned and privately owned multi-unit dwellings;(E)to the extent practicable, enumerate and identify in urban, suburban, and rural areas within each State with detail at the level of ZIP Codes and census tracts—(i)the number of existing and planned publicly accessible Level 2 charging stations and DC FAST charging stations for individually owned light-duty and medium-duty electric vehicles;(ii)the number of existing and planned Level 2 charging stations and DC FAST charging stations for public sector and commercial fleet electric vehicles and medium- and heavy-duty electric vehicles; and(iii)the number and type of electric vehicle charging stations installed in or available to occupants of public and affordable housing; and(F)describe the methodology used to obtain the information provided in the report.(b)Five-Year update assessmentNot later than 5 years after the date of the enactment of this Act, the Secretary shall—(1)update the assessment conducted under subsection (a)(1); and(2)make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report, which shall—(A)update the information required by subsection (a)(2); and(B)include a description of case studies and key lessons learned after the date on which the report under subsection (a)(2) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas.202.Electric vehicle charging equity program(a)ProgramNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a program, to be known as the EV Charging Equity Program, to increase deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities by—(1)providing technical assistance to eligible entities described in subsection (e); and(2)awarding grants on a competitive basis to eligible entities described in subsection (e) for projects that increase such deployment and accessibility of electric vehicle charging infrastructure, including projects that are—(A)publicly accessible;(B)located within or are easily accessible to residents of—(i)public or affordable housing;(ii)multi-unit dwellings; or(iii)single-family homes; and(C)located within or easily accessible to places of work, provided that such electric vehicle charging infrastructure is accessible no fewer than 5 days per week. (b)Cost share(1)In generalExcept as provided in paragraph (2), the amount of a grant awarded under this section for a project shall not exceed 80 percent of project costs.(2)Single-family homesThe amount of a grant awarded under this section for a project that involves, as a primary focus, single-family homes shall not exceed 60 percent of project costs.(c)LimitationNot more than 15 percent of the amount awarded for grants under this section in a fiscal year shall be awarded for projects that involve, as a primary focus, single-family homes.(d)PriorityIn awarding grants and providing technical assistance under this section, the Secretary shall give priority to projects that—(1)provide the greatest benefit to the greatest number of people within an underserved or disadvantaged community;(2)incorporate renewable energy resources;(3)maximize local job creation, particularly among low-income, women, and minority workers; or(4)utilize or involve locally owned small and disadvantaged businesses, including women and minority-owned businesses.(e)Eligible entities(1)In generalTo be eligible for a grant or technical assistance under the EV Charging Equity Program, an entity shall be—(A)an individual or household that is the owner of where a project will be carried out;(B)a State, local, Tribal, or Territorial government, or an agency or department thereof;(C)an electric utility, including—(i)a municipally owned electric utility;(ii)a publicly owned electric utility;(iii)an investor-owned utility; and(iv)a rural electric cooperative;(D)a nonprofit organization or institution;(E)a public housing authority;(F)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);(G)a local small or disadvantaged business; or(H)a partnership between any number of eligible entities described in subparagraphs (A) through (G).(2)UpdatesThe Secretary may add to or otherwise revise the list of eligible entities under paragraph (1) if the Secretary determines that such an addition or revision would be beneficial to increasing deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities.(f)Public notice and request for applicationsThe Secretary shall publish in the Federal Register, and such other publications as the Secretary considers to be appropriate, a notice and request for applications to carry out projects under the EV Charging Equity Program.(g)Education and outreach(1)In generalIn carrying out the EV Charging Equity Program, the Secretary shall establish an education and outreach component of such Program to ensure that information regarding such Program and the benefits and opportunities for electric vehicle charging is made available to individuals and relevant entities that live within or serve underserved or disadvantaged communities.(2)RequirementsAt a minimum, the education and outreach component of the EV Charging Equity Program established under this subsection shall include—(A)the development and dissemination of an electric vehicle charging resource guide that is—(i)maintained electronically on a website; (ii)available to the public, free of charge; and(iii)directed specifically towards individuals and relevant entities that live within or serve underserved or disadvantaged communities;(B)targeted outreach towards, and coordinated public outreach with, relevant local, State, and Tribal entities, nonprofit organizations, and institutions of higher education, that are located within or serve underserved or disadvantaged communities; and(C)any other such forms of education or outreach as the Secretary determines appropriate to increase awareness of and access to the EV Charging Equity Program.(h)Reports to CongressNot later than 1 year after the EV Charging Equity Program is established under this section, and not less frequently than once every 2 years after that, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, and make publicly available, a report on the status of the EV Charging Equity Program, including a list and description of projects that have received grant awards or technical assistance, and of the funding or assistance provided to such projects.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $96,000,000 for each of fiscal years 2022 through 2031.203.Ensuring program benefits for underserved and disadvantaged communitiesIn administering a relevant program, the Secretary shall, to the extent practicable, invest or direct available and relevant programmatic resources so that such program—(1)promotes electric vehicle charging infrastructure;(2)supports clean and multi-modal transportation;(3)provides improved air quality and emissions reductions; and(4)prioritizes the needs of underserved or disadvantaged communities.204.DefinitionsIn this title:(1)Electric vehicle charging infrastructureThe term electric vehicle charging infrastructure means electric vehicle supply equipment, including any conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purposes of delivering energy to an electric vehicle. (2)Publicly accessibleThe term publicly accessible means, with respect to electric vehicle charging infrastructure, electric vehicle charging infrastructure that is available, at zero or reasonable cost, to members of the public for the purpose of charging a privately owned or leased electric vehicle, or electric vehicle that is available for use by members of the general public as part of a ride service or vehicle sharing service or program, including within or around—(A)public sidewalks and streets;(B)public parks;(C)public buildings, including—(i)libraries;(ii)schools; and(iii)government offices;(D)public parking;(E)shopping centers; and(F)commuter transit hubs.(3)Relevant programThe term relevant program means a program of the Department of Energy, including—(A)the State energy program under part D of title III the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.); (B)the Clean Cities program; (C)the Energy Efficiency and Conservation Block Grant Program established under section 542 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152); (D)loan guarantees made pursuant to title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.); and (E)such other programs as the Secretary determines appropriate.(4)SecretaryThe term Secretary means the Secretary of Energy.(5)Underserved or disadvantaged communityThe term underserved or disadvantaged community means a community located within a ZIP Code or census tract that is identified as—(A)a low-income community;(B)a community of color;(C)a Tribal community;(D)having a disproportionately low number of electric vehicle charging stations per capita, compared to similar areas; or(E)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, environmental, and climate stressors.IIIPromoting Domestic Advanced Vehicle Manufacturing301.Domestic Manufacturing Conversion Grant Program(a)Hybrid vehicles, advanced vehicles, and fuel cell busesSubtitle B of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16061 et seq.) is amended—(1)in the subtitle header, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; and(2)in part 1, in the part header, by striking Hybrid and inserting Plug-In Electric.(b)Plug-In electric vehiclesSection 711 of the Energy Policy Act of 2005 (42 U.S.C. 16061) is amended to read as follows:711.Plug-in electric vehiclesThe Secretary shall accelerate efforts, related to domestic manufacturing, that are directed toward the improvement of batteries, power electronics, and other technologies for use in plug-in electric vehicles..(c)Efficient hybrid and advanced diesel vehiclesSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , plug-in electric, after efficient hybrid; and(B)by amending paragraph (3) to read as follows:(3)PriorityPriority shall be given to—(A)the refurbishment or retooling of manufacturing facilities that have recently ceased operation or would otherwise cease operation in the near future; and(B)applications containing—(i)a written assurance that—(I)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and(II)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code;(ii)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws;(iii)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and(iv)an estimate and description of the jobs and types of jobs to be retained or created by the project and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.; and(2)by striking subsection (c) and inserting the following:(c)Cost share and guarantee of operation(1)ConditionA recipient of a grant under this section shall pay the Secretary the full amount of the grant if the facility financed in whole or in part under this subsection fails to manufacture goods for a period of at least 10 years after the completion of construction.(2)Cost shareSection 988(c) shall apply to a grant made under this subsection.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,500,000,000 for each of fiscal years 2022 through 2031.(e)Period of availabilityAn award made under this section after the date of enactment of this subsection shall only be available with respect to facilities and equipment placed in service before December 30, 2035..(d)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 is amended—(1)in the item relating to subtitle B of title VII, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles;(2)in the item relating to part 1 of such subtitle, by striking Hybrid and inserting Plug-In Electric; and(3)in the item relating to section 711, by striking Hybrid and inserting Plug-in electric.302.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—(1)in subsection (a)—(A)by amending paragraph to read as follows: (1)Advanced technology vehicleThe term advanced technology vehicle means—(A)an ultra efficient vehicle;(B)a light-duty vehicle or medium-duty passenger vehicle that—(i)meets the Bin 160 Tier III emission standard established in regulations issued by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered Bin emission standard; (ii)meets any new emission standard in effect for fine particulate matter prescribed by the Administrator under that Act (42 U.S.C. 7401 et seq.); and(iii)either—(I)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2027 or later; or(II)emits zero emissions of greenhouse gases; or(C)a heavy-duty vehicle (excluding a medium-duty passenger vehicle) that—(i)demonstrates achievement below the applicable regulatory standards for emissions of greenhouse gases for model year 2027 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478);(ii)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2030 or later; or(iii)emits zero emissions of greenhouse gases.;(B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); (C)by striking paragraph (4) and inserting the following:(3)Qualifying componentThe term qualifying component means a material, technology, component, system, or subsystem in an advanced technology vehicle, including an ultra-efficient component.(4)Ultra-efficient componentThe term ultra-efficient component means—(A)a component of an ultra efficient vehicle;(B)fuel cell technology;(C)battery technology, including a battery cell, battery, battery management system, or thermal control system;(D)an automotive semiconductor or computer;(E)an electric motor, axle, or component; and(F)an advanced lightweight, high-strength, or high-performance material.; and(D)in paragraph (5)—(i)in subparagraph (B), by striking or at the end;(ii)in subparagraph (C), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(D)at least 75 miles per gallon equivalent while operating as a hydrogen fuel cell electric vehicle.;(2)by amending subsection (b) to read as follows:(b)Advanced vehicles manufacturing facility(1)In generalThe Secretary shall provide facility funding awards under this section to advanced technology vehicle manufacturers and component suppliers to pay not more than 50 percent of the cost of—(A)reequipping, expanding, or establishing a manufacturing facility in the United States to produce—(i)advanced technology vehicles; or(ii)qualifying components; and(B)engineering integration performed in the United States of advanced technology vehicles and qualifying components.(2)Ultra-efficient components cost shareNotwithstanding paragraph (1), a facility funding award under such paragraph may pay not more than 80 percent of the cost of a project to reequip, expand, or establish a manufacturing facility in the United States to produce ultra-efficient components.;(3)in subsection (c), by striking 2020 and inserting 2031 each place it appears;(4)in subsection (d)—(A)by amending paragraph (2) to read as follows:(2)ApplicationAn applicant for a loan under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)a written assurance that—(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and(ii)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code;(B)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws;(C)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and(D)an estimate and description of the jobs and types of jobs to be retained or created by the project and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.;(B)by amending paragraph (3) to read as follows:(3)Selection of eligible projects(A)In generalThe Secretary shall select eligible projects to receive loans under this subsection in cases in which the Secretary determines—(i)the loan recipient—(I)has a reasonable prospect of repaying the principal and interest on the loan;(II)will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is expended efficiently and effectively; and(III)has met such other criteria as may be established and published by the Secretary; and(ii)the amount of the loan (when combined with amounts available to the loan recipient from other sources) will be sufficient to carry out the project.(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment of the principal and interest on a loan under subparagraph (A) on a comprehensive evaluation of whether the loan recipient has a reasonable prospect of repaying the principal and interest, including evaluation of—(i)the strength of an eligible project's contractual terms (if commercially reasonably available);(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary;(iii)cash sweeps and other structure enhancements;(iv)the projected financial strength of the loan recipient at the time of loan close and projected throughout the loan term after the project is completed;(v)the financial strength of the loan recipient’s investors and strategic partners, if applicable; and(vi)other financial metrics and analyses that are relied upon by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.; and(C)in paragraph (4)—(i)in subparagraph (B)(i), by striking ; and and inserting ; or;(ii)in subparagraph (C), by striking ; and and inserting a semicolon;(iii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following:(E)shall be subject to the condition that the loan is not subordinate to other financing.;(5)by amending subsection (e) to read as follows:(e)RegulationsNot later than 6 months after the date of enactment of the NO EXHAUST Act of 2021, the Secretary shall issue a final rule establishing regulations to carry out this section.;(6)by amending subsection (f) to read as follows:(f)FeesThe Secretary shall charge and collect fees for loans under this section in amounts the Secretary determines are sufficient to cover applicable administrative expenses (including any costs associated with third-party consultants engaged by the Secretary), which may not exceed $100,000 or 10 basis points of the loan and may not be collected prior to financial closing.;(7)by amending subsection (g) to read as follows:(g)PriorityThe Secretary shall, in making awards or loans to those manufacturers that have existing facilities (which may be idle), give priority to those facilities that are or would be—(1)oldest or in existence for at least 20 years;(2)recently closed, or at risk of closure;(3)utilized primarily for the manufacture of medium-duty passenger vehicles or other heavy-duty vehicles that emit zero greenhouse gas emissions; or(4)utilized primarily for the manufacture of ultra-efficient components.;(8)in subsection (h)—(A)in the header, by striking automobile and inserting advanced technology vehicle; and(B)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles;(9)by striking subsection (i) and redesignating subsection (j) as subsection (i); and(10)by adding at the end the following:(j)CoordinationIn carrying out this section, the Secretary shall coordinate with relevant vehicle, bioenergy, and hydrogen and fuel cell demonstration project activities supported by the Department.(k)OutreachIn carrying out this section, the Secretary shall—(1)provide assistance with the completion of applications for awards or loans under this section; and(2)conduct outreach, including through conferences and online programs, to disseminate information on awards and loans under this section to potential applicants.(l)ReportNot later than 2 years after the date of the enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to Congress a report on the status of projects supported by a loan under this section, including—(1)a list of projects receiving a loan under this section, including the loan amount and construction status of each such project;(2)the status of each project’s loan repayment, including future repayment projections;(3)data regarding the number of direct and indirect jobs retained, restored, or created by financed projects;(4)the number of new projects projected to receive a loan under this section in the next 2 years and the aggregate loan amount;(5)evaluation of ongoing compliance with the assurances and commitments and of the predictions made by applicants pursuant to subsection (d)(2); and(6)any other metrics the Secretary finds appropriate.(m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031..